Citation Nr: 0829653	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In June 2008, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO in Portland, 
Oregon; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran engaged in 
combat with the enemy.

2.  The competent medical evidence shows that the veteran has 
PTSD that is etiologically related to his active service.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Merits of the Claim for Service Connection 

The veteran filed a claim for entitlement to service 
connection for PTSD.  The veteran contends that he currently 
suffers from PTSD as a result of incidents that occurred 
during his Vietnam military service from 1968 to 1969.  The 
RO denied the claim.  The veteran appeals this decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, in order for the veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.   A March 
2004 VA examination report provided a diagnosis of PTSD, 
combat related.  The examiner asserted that the veteran's 
symptoms of PTSD are more likely than not related to events 
that took place while he was in the Army in Vietnam.  Thus, 
two of the three elements for establishing service connection 
for PTSD have been satisfied. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).

The term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.  Whether or not 
a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  

The record shows that the veteran did not receive medals that 
clearly indicate that he engaged in combat.  The veteran's DD 
Form 214 and personnel records indicate that the veteran's 
specialization was not combat specific as his specific duty 
in Vietnam was as a loader and a driver.  He was assigned to 
the A Troop, 2nd Squadron, 1st Calvary, 4th Infantry Division 
in Vietnam from November 1968 to March 1969.   The Board 
notes that the veteran contends that he was exposed to combat 
situations and he supported the infantry in combat operations 
as part of his duties as a tank driver.  The veteran's 
alleged combat stressors include mortar attacks at the base 
and enemy and friendly fire while on patrol and missions.  
The veteran provided letters from two veterans, E.J. and 
B.H., who served with him in Vietnam.  They both corroborated 
the veteran's contentions that he experienced small arms fire 
and a mortar attack at Fire Support Base Blackhawk in Pleiku.  
E.J. also corroborated that he and the veteran were subject 
to enemy fire while on duty outside of the base.  The Board 
has determined that the lay statements are credible evidence 
that the veteran was involved in combat activities and his 
claimed stressors are related to those experiences.  
Accordingly, the issue of participation in combat is in 
relative equipoise.  Resolving any reasonable doubt in the 
veteran's favor, the Board finds that the veteran 
participated in combat while in service.  

The Board has determined that the claimed stressors are 
consistent with the circumstances, conditions, and hardships 
of the veteran's service and there is no clear or convincing 
evidence to the contrary.  The Board accepts the veteran's 
statements regarding his stressors as conclusive evidence to 
their actual occurrence and his personal exposure to the 
claimed stressors in combat.  Therefore, the third element 
for service connection for PTSD is satisfied. 
 
Affording the benefit of the doubt to the veteran, the Board 
finds that all three elements for service connection for PTSD 
have been met and the claim is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


